Citation Nr: 0123365	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  95-16 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to an increased rating for residuals of rheumatic 
fever with recurrent arthritic episodes of multiple joints, 
currently evaluated as 40 percent disabling.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

The veteran had active duty from November 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.


REMAND

The veteran contends, essentially, that his residuals of 
rheumatic fever with recurrent arthritic episodes of multiple 
joints is more severe than as reflected by the 40 percent 
rating currently assigned therefor.  For the reasons set 
forth below, however, the Board has determined that 
additional development of the record is required before 
further appellate review of this claim can be undertaken.

The Board first notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100 ; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Regulations implementing the VCAA have recently been 
promulgated by VA.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  These regulations specifically discuss the steps 
to be taken by 
VA to satisfy the development and notice obligations 
established in the VCAA, including obtaining records not in 
the custody of a Federal department or agency, obtaining 
records in the custody of a Federal department or agency, 
notification of all attempts to obtain such records, and when 
a medical examination or opinion should be provided.  The 
provisions of these regulations apply to any claim for 
benefits received by the VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by the VA as of that date, with the exception of that the 
amendments to 38 C.F.R. § 3.156 relating to the definition of 
new and material evidence and to 38 C.F.R. § 3.159 pertaining 
to VA assistance in the case of claims to reopen previously 
denied final claims, which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45620 (August 29, 2001); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA and the 
recently revised regulations, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Therefore, for these reasons, a remand is 
required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  In particular, the Board notes that 
the veteran has indicated that he was recently released from 
a domiciliary, in April 2001; medical records that may have 
been compiled during his residence at that domiciliary, and 
which are pertinent to his claim, may not be associated with 
his claims folder, and should be obtained.  The Board also 
notes that the veteran was most recently examined by VA, for 
compensation purposes, in November 1996, and that, since that 
date, he has been accorded medical treatment for a variety of 
problems.  The Board is therefore of the opinion that the 
report of a more contemporaneous examination, specifically 
addressing the disability attributable to his service-
connected residuals of rheumatic fever with recurrent 
arthritic episodes of multiple joints, would be of 
significant probative value.

The Board notes that a November 2000 rating decision denied 
entitlement to special monthly compensation on the need for 
aid and attendance.  Special monthly compensation on the 
basis of being housebound was granted effective in August 
1999.  In November 2000, the veteran submitted a statement 
indicting that he disagreed with the decision regarding aid 
and attendance, constituting a notice of disagreement to that 
rating decision.  However, a statement of the case has not 
been issued as to that issue and the veteran has not been 
granted the opportunity to perfect an appeal on that issue.

The United States Court of Appeals for Veterans Claims has 
held that where a notice of disagreement has been filed with 
regard to an issue, and a statement of the case has not been 
issued, the appropriate Board action is to remand the issue 
to the RO for issuance of a statement of the case.  Manlincon 
v. West, 12 Vet. App. 238 (1999).


This case is accordingly REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his residuals 
of rheumatic fever, with recurrent 
arthritic episodes of multiple joints, 
since January 2000.  After securing any 
and all necessary releases, the RO should 
obtain legible copies of all records from 
any identified treatment source, to 
include all records of VA treatment,  not 
currently of record.  Once obtained, all 
records must be associated with the 
claims folder.

2.  With respect to the above, all 
attempts to obtain records that are 
ultimately not obtained should be 
documented, and, in accordance with the 
VCAA, § 5103A(b)(2) (West Supp. 2001), 
and the amended regulations, 38 C.F.R. 
§ 3.159(a)-(f) (2001), the RO should 
notify the veteran of the records it was 
unable to obtain, briefly explain the 
efforts made to obtain such records, and 
describe any further action that the RO 
will take to obtain such records.  For 
any VA or other Federal department or 
agency records, the RO should, in accord 
with the VCAA and implementing 
regulations, continue its efforts to 
obtain any records while the case is 
under development on remand until it 
becomes reasonably certain that such 
records cannot be obtained because they 
do not exist, or until it becomes 
reasonably certain that further efforts 
to obtain records from such sources would 
be futile.

3.  Upon receipt of any and all such 
records, the veteran should be afforded a 
VA examination by the appropriate 
specialist, in order to ascertain the 
severity of his service-connected 
residuals of rheumatic fever with 
recurrent arthritic episodes of multiple 
joints.  The examiner should specifically 
be requested to identify, if possible, 
all such residuals, as distinguished from 
any other medical disability, and 
indicate the severity thereof.  If he or 
she is unable to distinguish these 
residuals, and/or the severity thereof, 
from the veteran's other medical 
problems, he or she should so indicate on 
the examination report.  All tests 
indicated should be accomplished at this 
time.  All findings, and the reasons 
therefor, should be set forth in a clear, 
logical, and legible manner on the 
examination report.  The claims folder 
should be made available to the examiner 
for review before the examination.  

4.  The RO is to document all attempts to 
schedule the examination requested 
herein, and to associate such 
documentation with the veteran's claims 
folder.

5.  Thereafter, the RO must review the 
claims file and ensure that any and all 
additional notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 1991 & Supp. 2001), 
and implemented by the regulations that 
are set forth at 66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.159, and 3.326(a)), are fully 
complied with and satisfied.

6.  The RO should issue the veteran and 
his representative a statement of the 
case with regard to the issue of 
entitlement to special monthly 
compensation based on the need for aid 
and attendance.  The veteran should be 
informed of his appeal rights and of the 
actions necessary to perfect an appeal on 
that issue.

7.  The RO should then readjudicate the 
veteran's claim for an increased rating 
for residuals of rheumatic fever.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





